Citation Nr: 0704063	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for steroid-induced 
diabetes mellitus as secondary to the service-connected post 
operative residuals of a discectomy at L4-5 with chronic 
lumbosacral strain.  

2.  Entitlement to service connection for type 2 diabetes 
mellitus. 

3.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft as secondary 
to the service-connected post operative residuals of a 
discectomy at L4-5 with chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1963 to December 1966, and was awarded a Purple Heart 
Medal.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from August 2003 and September 2003 
rating decisions of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for: Steroid-induced diabetes mellitus as 
secondary to service-connected postoperative residuals of a 
discectomy at L4-5 with chronic lumbosacral strain; type 2 
diabetes mellitus; and coronary artery disease status post 
coronary artery bypass graft as secondary to service-
connected postoperative residuals of a discectomy at L4-5 
with chronic lumbosacral strain.  


FINDING OF FACT

On August 31, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he intended to withdraw his appeal seeking 
service connection for steroid-induced diabetes mellitus as 
secondary to service connected postoperative residuals of a 
discectomy at L4-5 with chronic lumbosacral strain; type 2 
diabetes mellitus; and coronary artery disease status post 
coronary artery bypass graft as secondary to service-
connected postoperative residuals of a discectomy at L4-5 
with chronic lumbosacral strain; there is no question of fact 
or law remaining before the Board in these matters.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met; 
the Board has no further jurisdiction in these matters.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  Given the veteran's expression of intent to withdraw 
his appeal, further discussion of the impact of the VCAA is 
not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on August 31, 
2006, the veteran withdrew his appeal seeking service 
connection for steroid-induced diabetes mellitus as secondary 
to service-connected postoperative residuals of a discectomy 
at L4-5 with chronic lumbosacral strain; type 2 diabetes 
mellitus; and coronary artery disease status post coronary 
artery bypass graft as secondary to service-connected 
postoperative residuals of a discectomy at L4-5 with chronic 
lumbosacral strain.  Hence, there is no allegation of error 
of fact or law remaining for appellate consideration on these 
matters, and the Board does not have jurisdiction to consider 
an appeal in these matters. 

ORDER

The appeal seeking service connection for steroid-induced 
diabetes mellitus as secondary to service-connected post 
operative residuals of a discectomy at L4-5 with chronic 
lumbosacral strain; type 2 diabetes mellitus; and coronary 
artery disease status post coronary artery bypass graft as 
secondary to service-connected postoperative residuals of a 
discectomy at L4-5 with chronic lumbosacral strain is 
dismissed. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


